On Second Motion for Rehearing.
Appellant in a motion for rehearing, asks that the judgment of the trial court be reversed and judgment here rendered in its favor. The case was remanded upon the assumption that the issue of attorney's fees was still to be determined. Attention has been called to the fact that the parties had agreed in the trial upon $250 as reasonable attorney's fees. In view of that agreement there is no occasion for remanding the case. The judgment of the trial court will therefore be reversed, and judgment here rendered in favor of the appellant for the amount sued for as evidenced by the certificate, together with the sum of $250 as attorney's fees.
 *Page 180